      Case 4:20-cv-00285 Document 1 Filed on 01/24/20 in TXSD Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

SERGIY GUMENYUK,             §
     Plaintiff,              §
                             §
vs.                          §                      CAUSE NO. 4:20:cv-00285
                             §
MARLOW NAVIGATION COMPANY, §
LTD, JANS HS SCHIFFAHRTS     §
GMBH and HS SCHIFFAHRTS GMBH §
& CO KG.,                    §
      Defendants.            §


                         DEFENDANT’S NOTICE OF REMOVAL


       Defendant Marlow Navigation Company, Ltd. (“Defendant” or “Marlow”), pursuant to

28 U.S.C. §§ 1331 and 1446 and without waiving any of its defenses, gives notice of removal of

this case from the 165th District Court of Harris County, Texas, and in support thereof, would

show the Court as follows:

                                            I.
                                      INTRODUCTION

       1.     Plaintiff Sergiy Gumenyuk filed this action for alleged personal injuries under the

Jones Act and general maritime law against Marlow and Defendants Jans HS Schiffahrts GMBH

and HS Schiffahrts GMBH & Co KG in the 165th District Court of Harris County, Texas, on

October 22, 2019, and the case was assigned cause number 2019-77321.

       2.     This Court occupies the district and division in which Plaintiff’s Original Petition

was filed. See 28 U.S.C. § 1446(a).

       3.     This Notice of Removal is timely filed pursuant to 9 U.S.C. § 205.
      Case 4:20-cv-00285 Document 1 Filed on 01/24/20 in TXSD Page 2 of 3




                                            II.
                                    BASIS FOR REMOVAL

       4.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331

(federal question). Federal law sanctions the removal of a lawsuit whose subject matter relates to

an arbitration agreement falling under the Convention on the Recognition and Enforcement of

Foreign Arbitral Awards (“the Convention”). 9 U.S.C. § 205; the Convention, June 7, 1959, 330

U.N.T.S. 3. Plaintiff has agreed in his Seafarer's Employment Agreement to arbitrate disputes

arising out of his employment aboard the vessel.

       5.      All defendants who have been properly joined and served join in or consent to the

removal of this case to federal court.

                                              III.
                                         JURY DEMAND

       6.      Plaintiff demanded a jury in the state court action.

                                       IV.
                         DOCUMENTS FILED WITH THIS NOTICE

       7.      Pursuant to Southern District of Texas Local Rule 81, Defendant files the

following documents with the court:

       Exhibit A       An index of matters being filed with this notice (pursuant to Local
                       Rule 81.5);

       Exhibit B       Plaintiff’s Original Petition in the state court case (pursuant to
                       Local Rule 81.2);

       Exhibit C       The docket sheet in the state court case (pursuant to Local Rule
                       81.4);

       Exhibit D       A list of all counsel of record, including addresses, telephone
                       numbers, and parties represented in the state court case (pursuant
                       to Local Rule 81.6); and

       Exhibit E       A copy of the Notice of Removal to Federal Court to be filed with
                       the state court.
      Case 4:20-cv-00285 Document 1 Filed on 01/24/20 in TXSD Page 3 of 3




Defendant does not file any orders signed by the state judge (pursuant to Local Rule 81.3)

because the judge has not yet signed any orders. Defendant does not file executed process in the

state court case (pursuant to Local Rule 81.1) because Plaintiff has filed none.

                                             V.
                                         CONCLUSION

       Defendant Marlow Navigation Company, Ltd. removes this case from the 165th District

Court, Harris County, Texas, to this Court.

                                               Respectfully submitted,

                                               HOLMAN FENWICK WILLAN USA LLP

                                               /s/ Michael J. Wray______
                                               Michael J. Wray
                                               TBN: 24052191
                                               Michael.Wray@hfw.com
                                               5151 San Felipe, Suite 400
                                               Houston, Texas 77056
                                               Telephone: (713) 917-0888
                                               Facsimile: (713) 953-9470

                                              ATTORNEY-IN-CHARGE FOR DEFENDANT
                                              MARLOW NAVIGATION COMPANY, LTD.

OF COUNSEL:
Holman Fenwick Willan USA LLP
Jeanie Tate Goodwin
TBA 24046949, SDTX 592456

                                CERTIFICATE OF SERVICE

       A true and correct copy of Defendant’s Notice of Removal was served ECF on 24th day
of January 2020:

Charles F. Herd, Jr.
HERD LAW FIRM, PLLC
19500 Tomball Parkway, Suite 250
Houston, Texas 77070
                                                      /s/ Jeanie Goodwin
                                                      Jeanie Tate Goodwin
